Motion Granted; Order filed February 6, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                              NO. 14-17-00901-CV
                                     ____________

         IN THE INTEREST OF K.M.C., AND K.M.C., CHILDREN




                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-48484

                                      ORDER

      This appeal is from a judgment signed October 2, 2017. Appellant filed a
notice of appeal on November 15, 2017. Appellant filed a Statement of Inability to
Afford Payment of Court Costs in the trial court on the same day.

      No contest was filed. “A party who files a Statement of Inability to Afford
Payment of Court Costs cannot be required to pay costs except by order of the court
as provided by this rule.” See Tex. R. Civ. P. 145(a). Appellant has not been ordered
to pay costs pursuant to Rule 145.
      Accordingly, the Harris County District Clerk is directed to file the clerk’s
record within 30 days of the date of this order.

      Delores Johnson, the court reporter for the 309th District Court is directed to
file the reporter’s record within 30 days of the date of this order.

                                        PER CURIAM